In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2477 
MARIO LOJA, 
                                                   Plaintiff‐Appellant, 
                                   v. 

MAIN STREET ACQUISITION CORPORATION, et al., 
                                    Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 17‐CV‐01251 — Milton I. Shadur, Judge. 
                      ____________________ 

   ARGUED SEPTEMBER 7, 2018 — DECIDED OCTOBER 18, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  BRENNAN, 
Circuit Judges. 
     BRENNAN,  Circuit  Judge.  Mario  Loja  sued  Main  Street 
Acquisition Corporation and law firm Shindler & Joyce (col‐
lectively, “Main Street”) for violations of the Fair Debt Collec‐
tion Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and the 
Illinois  Collection Agency Act,  225  ILL.  COMP.  STAT. 425/1 et 
seq.  The  district  court  dismissed  the  action,  ruling  that  Loja 
was not a qualifying “consumer” under the language of the 
2                                                       No. 17‐2477 

FDCPA. Loja appeals, contending he is a qualifying consumer 
and that his attorney properly preserved his right to amend 
the complaint. We agree that based on the text of the FDCPA 
and  circuit  precedent  Loja  is  a  qualifying  consumer  for 
purposes of the FDCPA. We reverse and remand for further 
proceedings  and  conclude  Loja  should  be  given  leave  to 
amend his complaint should he desire to do so. 
                          I. Background 
    This case comes to us from a dismissal on the pleadings 
pursuant to FED. R. CIV. P. 12(b)(6), so we recount the facts as 
alleged in the complaint and the documents described in it, 
giving Loja the benefit of all reasonable inferences in his favor. 
Sloan  v.  Am.  Brain  Tumor  Assʹn,  901  F.3d  891,  893  (7th  Cir. 
2018). 
    In  2007,  someone  opened  a  Visa  credit  card  with 
Washington  Mutual  Finance  under  the  name  “Mario  Loja.” 
After  the  card  fell  into  default,  the  bank  charged  off  the 
$4,018.07 debt and sold it to defendant‐appellee Main Street 
Acquisition Corporation, a Nevada corporation registered as 
a  collection  agency  in  Illinois.  Main  Street  then  retained 
defendant‐appellee  Shindler  &  Joyce,  a  law  firm,  to  file  a 
collection action in DuPage County, Illinois small claims court 
in 2016. 
     Enter  plaintiff‐appellant  Mario  Loja.  From  the  current 
state of the pleadings, Loja’s relationship to the debt at issue 
is  unclear.  Regardless,  Loja  maintains  he  never  opened  an 
account  with  Washington  Mutual  and  never  accrued  any 
credit  card  debt  there.  Believing  that  Loja  owed  the  debt, 
Main Street named him in the small claims action and served 
him with the complaint. Loja appeared in court to insist the 
No. 17‐2477                                                              3

debt was not his, and that in any event the collection action 
was  time‐barred  under  Illinois  law.  After  a  bench  trial,  the 
small  claims  court  dismissed  the  collection  case  with  preju‐
dice in favor of Loja.1 
    Loja  then  filed  this  action  seeking  damages  under  the 
FDCPA  and  the  Illinois  Collection  Agency  Act.  Main  Street 
moved to dismiss, contending that Loja had failed to allege a 
qualifying  debt,  and  therefore  he  could  not  sue  under  the 
FDCPA.  Main  Street  argued  that  Loja  failed  to  sufficiently 
allege that the credit card debt was “for personal, family, or 
household  purchases,”  as  required  under  § 1692a(5).  Loja 
responded  that  he  had  alleged  the  debt  was  on  a  personal 
credit card, which was sufficient to meet this standard. Loja 
added that it would be impossible for him to allege additional 
details  because  he  did  not  generate  the  underlying  transac‐
tions.  
    At the initial hearing on the motion to dismiss, the district 
court indicated it was likely to deny the motion on the basis 
of  § 1692a(5).  At  the  second  hearing,  however,  the  district 
court  did  not  discuss  the  § 1692a(5)  argument,  and  instead 
granted  the  motion  to  dismiss  on  the  alternate  ground  that 
Loja  did  not  meet  the  definition  of  a  “consumer”  under 
§ 1692a(3) of the FDCPA. Raising the issue sua sponte, the dis‐
trict court interpreted the phrase “obligated or allegedly obli‐
gated to pay any debt” to require that a plaintiff allege he ac‐
tually owed a debt. Because Loja claimed he did not owe any 

                                                 
     1 The DuPage County small claims court final judgment does not list 

the grounds on which Loja defeated the collection action, whether the stat‐
ute of limitations precluded the claim, whether Loja did not owe the debt, 
or otherwise. 
4                                                         No. 17‐2477 

debt, the district court concluded Loja did not meet the statu‐
tory  standing  requirements.  Loja  raised  the  possibility  of 
amending the complaint to rectify the infirmity, but the court 
informed him that so long as Loja alleged he did not owe the 
debt, any amendment would be futile. This appeal followed. 
            II. Interpretation of 15 U.S.C. § 1692a(3) 
    We  review  appeals  from  a  motion  to  dismiss  de  novo. 
Johnson  v.  Winstead,  900  F.3d  428,  434  (7th  Cir.  2018).  Loja 
argues  that  the  text  of  the  FDCPA  includes  mistakenly 
dunned individuals as qualifying consumers, so the dismissal 
of his case should be reversed. 
   When  interpreting  a  statute,  we  begin  with  the  text. 
Hughey v. United States, 495 U.S. 411, 415 (1990); Jackson v. Blitt 
&  Gaines,  P.C.,  833  F.3d  860,  863  (7th  Cir.  2016).  A  word  or 
phrase  in  a  statute  should  not  be  interpreted  in  a  vacuum; 
rather, “the words of a statute must be read in their context 
and  with  a  view  to  their  place  in  the  overall  statutory 
scheme.” Sturgeon v. Frost, 136 S.Ct. 1061, 1070 (2016) (citing 
Roberts v. Sea‐Land Services, Inc., 566 U.S. 93, 101 (2012)); Wells 
Fargo Bank,  Nat.  Assʹn  v. Lake of  the Torches Econ. Dev. Corp., 
658 F.3d 684, 694 (7th Cir. 2011). 
    The  FDCPA  defines  “consumer”  as  “any  natural  person 
obligated or allegedly obligated to pay any debt.” 15 U.S.C. 
§ 1692a(3). The disjunctive “or” creates two categories of per‐
sons that qualify as consumers under the FDCPA. ANTONIN 
SCALIA & BRYAN A. GARNER, READING LAW 116 (2012) (“Under 
the conjunctive/disjunctive canon, and combines items while 
or  creates  alternatives.”)  (emphases  in  original).  A  person 
who  is  “allegedly  obligated  to  pay”  is  therefore  covered  by 
the statute, just as is a person who is “obligated” to pay, to 
No. 17‐2477                                                           5

avoid rendering the phrase “or allegedly obligated” superflu‐
ous. See, e.g., Corley v. United States, 556 U.S. 303, 314 (2009) 
(describing the canon against superfluity as “one of the most 
basic  interpretive  canons”);  Rubin  v.  Islamic  Rep.  of  Iran,  830 
F.3d 470, 484 (7th Cir. 2016) (similar).  
    Significantly, the text of 15 U.S.C. § 1692a(3) does not limit 
“alleged”  to  obligations  alleged  by  the  consumer.  The  word 
applies  generally  and  consequently  includes  obligations 
alleged by a debt collector as well. We therefore hold that the 
definition of “consumer” under the FDCPA includes consum‐
ers who have been alleged by debt collectors to owe debts that 
the  consumers  themselves  contend  they  do  not  owe.  This 
interpretation conforms to the structure and text of the rest of 
the FDCPA, which focuses primarily on the conduct of debt 
collectors,  not  consumers.  Keele  v.  Wexler,  149  F.3d  589,  595 
(7th  Cir. 1998) (noting that the language of the FDCPA “fo‐
cuses primarily, if not exclusively on the conduct of debt col‐
lectors, not debtors”). 
    This reading of the FDCPA comports with precedent from 
our own circuit and the Eighth Circuit. In Keele, we held that 
when evaluating claims under the FDCPA, “[w]e must focus 
on  the  debt  collector’s  misconduct,  not  whether  the  debt  is 
valid …” Id. at 594. In Schlosser v. Fairbanks Capital Corp., 323 
F.3d 534 (7th Cir. 2003), when interpreting near‐identical lan‐
guage in the definition of “debt” under 15 U.S.C. § 1692a(5), 
we  observed  that  the  phrase  “obligation  or  alleged  obliga‐
tion” serves to “extend[] the reach of the [FDCPA] to collec‐
tion activities without regard to whether the debt sought to 
be collected is actually owed.” Id. at 538. The Eighth Circuit 
reached the same conclusion when interpreting § 1692a(3) as 
we do here. See Dunham v. Portfolio Recovery Associates, LLC, 
6                                                        No. 17‐2477 

663  F.3d  997,  1002  (8th  Cir.  2011)  (“Simply  put,  a  mistaken 
allegation  is  an  allegation  nonetheless.  Thus,  we  read 
§ 1692a(3) to include individuals who are mistakenly dunned 
by debt collectors.”). 
    Alleging  that  Loja  owed  the  debt,  Main  Street  tried  the 
case to the bench in small claims court, but failed to prove its 
claim.  This  allegation  by  Main  Street  sufficiently  qualifies 
Loja as a consumer under the FDCPA. 
                       III. Leave to Amend 
    We  turn  to  Loja’s  ability  to  amend  his  initial  complaint. 
Main Street contends that Loja, by failing to raise the issue in 
his initial brief, has waived it. But in a reply brief, an appellant 
generally may respond to arguments raised for the first time 
in the appellee’s brief. See, e.g., United States v. Feinberg, 89 F.3d 
333,  340–41  (7th  Cir.  1996)  (“[T]he  scope  of  the  reply  brief 
must  be  limited  to  addressing  the  arguments  raised  by  the 
appellee.”); United States v. Powers, 885 F.3d 728, 732 (D.C. Cir. 
2018)  (“But  an  appellant  generally  may,  in  a  reply  brief, 
‘respond to arguments raised for the first time in the appel‐
lee’s brief.’”) (quoting CHARLES ALAN WRIGHT ET AL., FEDERAL 
PRACTICE AND PROCEDURE § 3974.3 (4th ed. 2017)). Main Street 
raised the issue of amendment in its response brief and Loja 
replied. Accordingly, the issue is not waived. 
    Main Street asserts that at the second hearing before the 
district  court,  Loja  did  not  argue  for  leave  to  amend.  Loja’s 
counsel did raise the issue of amendment twice at the second 
hearing, but was informed by the court that amendment was 
No. 17‐2477                                                                     7

futile given the court’s interpretation of the FDCPA.2 District 
courts  may  deny  leave  to  amend  when  such  amendment 
would  be  futile.  See,  e.g.,  Gonzalez‐Koeneke  v.  West,  791  F.3d 
801,  807  (7th  Cir.  2015) (“District courts, nevertheless, ‘have 
broad discretion to deny leave to amend where … the amend‐
ment would be futile.’”) (quoting Arreola v. Godinez, 546 F.3d 
788, 796 (7th Cir. 2008)). But absent such a circumstance, the 
liberal  amendment  standard  of  FED.  R.  CIV.  P.  15(a)(2) 
establishes a “presumption in favor of giving plaintiffs at least 
one opportunity to amend … .” Runnion ex rel. Runnion v. Girl 
Scouts of Greater Chicago & Nw. Indiana, 786 F.3d 510, 518 (7th 
Cir.  2015)  (citing  Luevano  v.  Wal‐Mart  Stores,  Inc.,  722  F.3d 
1014, 1024 (7th Cir. 2013)).  
   Loja’s  counsel  did  not  neglect  the  issue  at  the  hearing 
stage. Rather, recognizing the court had ruled against his cli‐
ent, he  preserved for the record that he would have sought 
leave  to  amend  had  the  court  not  pronounced  it  futile. 
Because our interpretation of the FDCPA negates this futility, 
we see no difficulty in granting Loja leave to amend the com‐
plaint, should he request it.  
   In the briefs and at oral argument the parties’ counsel dis‐
cussed  the  sufficiency  of  the  pleadings  with  regard  to  the 
definition of consumer debt under § 1692a(5) of the FDCPA. 
                                                 
     2 At the May 21, 2017 hearing, Loja’s counsel asked, “But just to clarify 

for the record, your Honor, it seems to me based on your ruling that we 
could  not  amend  to  cure  the  defects  that  you  just  mentioned,  correct?” 
“Yes.”  Hr’g  on  Mot.  to  Dismiss  12–13,  ECF  No.  19.  Loja’s  counsel  later 
clarified his question by asking, “So leave to amend, is it granted or de‐
nied, your Honor?” The district court did not reply directly. Hr’g on Mot. 
to Dismiss 15, ECF No. 19. 
       
8                                                        No. 17‐2477 

Given our rulings, and the possibility that Loja will amend his 
complaint, at this time we decline to rule on the sufficiency of 
the  pleadings.  We  do  note  that  the  district  court  will  be 
guided  by  the  standards  set  forth  in  Bell  Atlantic  Corp.  v. 
Twombly,  550  U.S.  544  (2007),  and  Ashcroft  v.  Iqbal,  556  U.S. 
662,  678  (2009),  and  any  review  of  the  pleadings  may  be 
informed by the approaches other circuits have taken on this 
issue. See, e.g., Bridge v. Ocwen Federal Bank, FSB, 681 F.3d 355 
(6th Cir. 2012); Dunham, 663 F.3d 997; Garcia v. Jenkins Babb, 
L.L.P.,  569  Fed.Appx.  274  (5th  Cir.  2014)  (per  curiam); 
Boosahda v. Providence Dane LLC, 462 Fed.Appx. 331 (4th Cir. 
2012) (per curiam). 
  For these reasons, we REVERSE the motion to dismiss and 
REMAND for further proceedings consistent with this opinion.